LYNCH, Judge:
The case of Elkins v. Donohoe and this one present similar questions and facts. The deed here describes the land conveyed as triangle 2 in block 41 on the Davis plat, bounded by 156 feet along the turnpike and by a street and an alley running therefrom. To locate the corners, the surveyor began at the same starting point as in the Donohoe case. His measurements between the corners located by him correspond with those in the deed. Part of defendant’s building projects beyond the boundary line, and is to that extent upon the public street. As both cases are governed by the same principles, we deem it unnecessary to say more.
The decree is affirmed.

Affirmed.